Title: From Thomas Jefferson to James Monroe, 12 January 1800
From: Jefferson, Thomas
To: Monroe, James



Jan. 12. 1800

Yours of Jan. 4. was recieved last night. I had then no expectation of any opportunity of communicating to you confidentially information of the state of opinions here. but I learn to-night that two mr Randolphs will set out tomorrow morning for Richmond. if I can get this into their hands I shall send it. otherwise it may wait long.  on the subject of an election by a general ticket or by districts, most persons here seem to have made up their minds. all agree that an election by districts would be best if it could be general: but while 10. states chuse either by their legislatures or by a general ticket, it is folly & worse than folly for the other 6. not to do it. in these 10. states the minority is entirely unrepresented; & their majorities not only have the weight of their whole state in their scale but have the benefit of so much of our minorities as can succeed at a district election. this is in fact ensuring to our minorities the appointment of the government. to state it in another form, it is merely a question whether we will divide the US. into 16. or 137. districts. the latter, being more chequered, & representing the people in smaller sections, would be more likely to be an exact representation of their diversified sentiments. but a representation of a part by great & a part by small sections, would give a result very different from what would be the sentiment of the whole people of the US. were they assembled together.—I have had to day a conversation with 113. who has taken a flying trip here from N.Y. he says they have really now a majority in their H. of R. but for want of  some skilful person to rally round, they are disjointed, & will lose every question. in the Senate there is a majority of 8. or 9. against us. but in the new election which is to come on in April, three or 4. in the Senate will be changed in our favor; & in the H. of R. the country elections will still be better than the last: but still all will depend on the City election which is of 12. members. at present there would be no doubt of our carrying our ticket there; nor does there seem to be time for any events arising to change that disposition. there is therefore the best prospect possible of a great & decided majority on a joint vote of the two houses. they are so confident of this that the Republican party there will not consent to elect either by districts or a general ticket. they chuse to do it by their legislature. I am told the Republicans of N.J. are equally confident, & equally anxious against an election either by districts or a general ticket. the contest in this state will end in a separation of the present legislature without passing any election law (& their former one is expired) and in depending on the new one, which will be elected Oct. 14. in which the Republican majority will be more decided in the Representatives, & instead of a majority of 5. against us in the Senate, will be of 1. for us. they will, from the necessity of the case, chuse the electors themselves. perhaps it will be thought I ought in delicacy to be silent on this subject. but you, who know me, know that my private gratifications would be most indulged by that issue which should leave me most at home. if any thing supercedes this propensity, it is merely the desire to see this government brought back to it’s republican principles.—consider this as written to mr Madison as much as yourself; & communicate it, if you think it will do any good, to those possessing our joint confidence, or any others where it may be useful & safe. health & affectionate salutations.
